DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s argument/remarks, filed on 8/29/2022 has been entered.
Applicant’s arguments, with respect to the rejection(s) of claim(s) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Zhang (CN 101299112B).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-7, 9-16, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Tang (CN 109212660; US equivalent US 20200132913), in view of Zhang (CN 101299112 B; see English Translation).
Regarding claims 1 & 10, Tang et al. disclose a display apparatus, comprising liquid crystal display panel, including a backlight module (see Title & Abstract; a display having backlight is inherently a LCD display), comprising: a light source (110), a light guide plate (101) and a micro-prism film layer (1011), wherein light emitted by the light source is incident into the light guide plate in a side-entry mode (side surface 1013; see Fig 2); the light guide plate is provided with a plurality of dots (103) on a backlight side thereof; a refractive index of the micro-prism film layer (1011) is same as that of the light guide plate (integrally formed with same material), the micro-prism film layer is located on a light emitting side of the light guide plate, and the micro-prism film layer is located in a range of a preset distance by which the light guide plate extends from a side close to the light source to a side away from the light source (see Figs 4A, 4B); and the micro-prism film layer comprises a plurality of first micro-prism structures (1011A), the first micro-prism structures (1011A1) are configured to make an incident angle of light at a first interface when entering the first micro-prism structures greater than an emitting angle of the light at the first interface when exiting from the first micro-prism structures in response to that the light in the light guide plate entering the first micro-prism structures from the light guide plate and then entering the light guide plate from the first micro-prism structures, and the first interface is an interface between the light guide plate and the first micro-prism structures (paragraph79; see Fig 2).
But, Tang fails to disclose that the plurality of dots (103) and the light guide plate (101) are an integral structure, and a pattern of dots (1031) and a pattern of first micro-prism structure (1011) are mirror symmetrical about the light guide plate.
However, in the field of LCD display with backlight (Paragraph 0001), Zhang teaches  an edge lit backlight (see Figs 4-5) having a light guide plate (20) having plurality of dots (206) and the pattern of dots (206) and a pattern of first micro-prism structure (205) are mirror symmetrical (paragraph 0022, teaches symmetrical shape and size of micro bumps 205 and 206 arranged symmetrically in upper and lower surface of light guide 30: see Figs 4-5), so as to adjust the light emitted from the light guide plate.
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to have pattern of dots and the pattern of first micro- prism structures in mirror symmetrical position with respect to light guide, as taught by Zhang, in the device of Tang et al. to optimize light emission from the light guide.
Regarding claims 2 &11, Tang et al. disclose that a cross-section of each of the first microprism structures in a first direction is a triangle, a base angle of a side of the triangle away from the light source ranges from 2° to 10°, and the first direction is a direction perpendicular to the light source (see Fig 3; paragraph 62).
Regarding claims 3 & 12. Tang discloses a triangular micro-prism (Fig 2), but fail to explicitly disclose the height of the triangle is between 2-5 microns.
However, it would have been obvious design choice for one having ordinary skill in the art before the effective filing date of claimed invention to optimize the height value in the claimed range, since it has been held that for optimum illumination of the display in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Regarding claims 4 & 13, Tang et al. disclose that a base angle of a side of the triangle close to the light source ranges from arcsin (1/n) to 90°, and n is the refractive index of the micro-prism film layer; and a cross-section of each of the first micro-prism structures in a second direction is a trapezoid, a base angle of the trapezoid ranges from arcsin (1/n} to 90°, and the second direction is a direction parallel to the light source (Fig 3; paragraphs 13 & 63).
Regarding claim 5 & 14, Tang et al. disclose that a length of a bottom edge of the trapezoid is 20-70 micron, and a length of the bottom edge of the triangle is 20-70 micron (Fig 5B, paragraph 88).
Regarding claims 6 & 15, Tang et al. disclose that the plurality of first micro-prism structures in the micro-prism film layer are arranged on the light emitting side of the light guide plate in a two-dimensional array (see Fig 5A); a row direction of the two-dimensional array is parallel to the light source, and a column direction of the two-dimensional array is perpendicular to the light source. But Tang et al. fail to disclose that a spacing between centers of two adjacent first micro-prism structures in the column direction is 0.1 mm to 0.3 mm: anda spacing between centers of two adjacent first micro-prism structures in the row direction is 0.1mm to 0.4 mm.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to optimize a spacing between centers of two adjacent first micro-prism structures in the column direction to claimed range and a spacing between centers of two adjacent first micro-prism structures in the row direction is to claimed range, since it has been held that where the general conditions of a claim are disclosed in the prior art,discovering the optimum or workable ranges involves only routine skill in the art. MPEP 2144.05 1A
Regarding claims 7 & 16, Tang et al. disclose that the light guide plate (101) and the micro-prisms (1011A) film layer are of integrated structure (Fig 2).
Regarding claims 9 & 18, Tang et al. disclose that the backlight module, further comprising: an inverse prism sheet (201; see Fig: 8A) wherein the micro-prism film layer is located between the inverse prism sheet (201) and the light guide plate (101; see Fig 7A).
       Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Karabi Guharay whose telephone number is 571-272-2452. The examiner can normally be reached on Monday-Friday 9:00AM-5:30 PM.
Any attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on 571-272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private
PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Karabi Guharay/
Primary Examiner, Art Unit 2875